 


110 HRES 298 EH: To commend the University of Florida Gators for their historic win in the 2007 National Collegiate Athletic Association Division I Men’s Basketball Tournament.
U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 298 
In the House of Representatives, U. S.,

May 1, 2007
 
RESOLUTION 
To commend the University of Florida Gators for their historic win in the 2007 National Collegiate Athletic Association Division I Men’s Basketball Tournament. 
 
 
Whereas, on April 2, 2007, the University of Florida Gators defeated the Ohio State Buckeyes 84–75 in the final game of the NCAA Division I Men’s Basketball Tournament in Atlanta, Georgia; 
Whereas the Gators’ became the first team since 1991–92 to win back-to-back national titles and just the 7th school ever to be repeat champions; 
Whereas the Gators became the first team ever to repeat as champions with the same starting lineup; 
Whereas Florida’s overall athletic program has proven to be one of the best in the Nation, now having won 21 national champions in all sports combined; 
Whereas the University of Florida remains the only program to hold both football and men’s basketball championships at the same time and the first school in NCAA history to hold both the basketball and football championship titles in the same calendar year; 
Whereas the Gators’ head basketball coach Billy Donovan became the 12th coach to win multiple men’s basketball championships and one of four active coaches to win multiple titles; 
Whereas Donovan became the third youngest coach to win more than one NCAA title; 
Whereas the Gators finished their season with an impressive record of 35–5, including winning the final 10 games of the season, and have an 18-game win streak in the post-season, including sweeps at the Southeastern Conference tournaments the last two years and 12–0 in the NCAA Tournament; 
Whereas the Gators contributed Corey Brewer, Al Horford, and Lee Humphrey to the All Tournament Team, joining Greg Oden and Mike Conley, Jr., of Ohio State; 
Whereas each player, coach, trainer, manager, and staff member of the University of Florida Gators dedicated this season and their efforts to the common goal of repeating as NCAA men’s basketball champions; 
Whereas the Gators’ players, coaches, and everyone associated with the men’s basketball team represent the University and the State of Florida with exemplary sportsmanship and competitiveness; and 
Whereas residents of Florida and Gator fans worldwide are to be commended for their longstanding support, perseverance, and pride in the team: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the University of Florida Gators for their historic win in the 2007 National Collegiate Athletic Association Division I Men’s Basketball Tournament; 
(2)recognizes the achievements of the players, coaches, students, and support staff who were instrumental in the Gators’ victory; and 
(3)directs the Clerk of the House of Representatives to transmit a copy of this resolution to University of Florida President J. Bernard Machen and head coach Billy Donovan for appropriate display. 
 
Lorraine C. Miller,Clerk.
